DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a LiFePO4 precursor, classified in H01M4/5825.
II. Claims 11-22, drawn to a method of manufacturing an LiFePO4 precursor, classified in B82Y40/00.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process.  The LiFePO4 precursor can be made by a process that does not require heating a mixed organic solution under reflux to a predetermined temperature such as heating a mixed organic solution in a hydrothermal reaction kettle without reflux.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classifications.
the inventions require a different field of search (i.e. searching different classes/subclasses, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
During a telephone conversation with Ting Ting Liu on 8/30/21 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/529,221, filed on 6/21/12.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/28/19 and 12/16/20 was filed on 8/28/19 and 12/16/20.  The submission is in compliance with the provisions 

Drawings
	The drawings filed on 8/28/19 are accepted by the examiner.

Claim Objections
Claim 9 is objected to because of the following informalities:  the word “from” in line 2 should be changed to “form”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Assat et al (“Rapid Microwave-Assisted Solvothermal Synthesis of Non-Olivine Cmcm Polymorphs of LiMPO4 (M=Mn, Fe, Co, and Ni) at Low Temperature and Pressure”, Inorganic Chemistry, 2015, 54, 10015-10022).
Assat et al discloses LiFePO4 that has non-olivine structure and is constituted of plural platelet-like morphology (flakes) (Abstract and Figs. 1 and 3).  Examiner’s note:  the limitation “for manufacturing an electrode material of an Li-ion battery” is construed as being intended use.  Therefore, the Office takes the position that the Assat LiFePO4 Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wang et al (CN 108321390).
Regarding claims 1, 8, and 9, Wang et al discloses a three-dimensional lithium iron phosphate (LiFePO4 precursor) that is powders constituted by plural nano-flake . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (CN 108321390) in view of Okada et al (US 2006/0127750).  The Wang reference is applied to claim 1 for reasons stated above.
However, Wang et al does not expressly teach a LiFePO4 precursor comprising an amorphous zone and a crystallized zone (claim 2); wherein a content of the amorphous zone is greater than a content of the crystallized zone (claim 3); wherein the crystallized zone comprises at least one selected from the group consisting of C2H4Li4O7P2-H2O, Fe3H9(PO4)6-6H2O, Fe2Fe(P2O7)2, FeLiO2, Li2Fe2O4, FePO4, 
	Okada et al discloses a ferric phosphate (LiFePO4 precursor) in which amorphous phase and a crystal structure coexist, wherein X-ray analysis of the ferrous phosphate shows a sample that was mostly amorphous and slightly crystallized; wherein the crystallized zone comprises FePO4 ([0040],[0072] and Fig. 7); wherein the FePO4 cathode material is combined with carbon ([0045]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Wang lithium iron phosphate to include a LiFePO4 precursor comprising an amorphous zone and a crystallized zone; wherein a content of the amorphous zone is greater than a content of the crystallized zone; wherein the crystallized zone comprises FePO4; wherein the powders are further coated with carbon in order to utilize a cathode material that exhibits high performance and excellent electrochemical properties, and to improve the surface conductivity of the LiFePO4 material, thereby significantly enhance the utilization ratio of the cathode material ([0045],[0052]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (CN 108321390) in view of Okada et al (US 2006/0127750) as applied to claim 4 above, and further in view of Gauthier et al (US 2006/0127767).  
However, Wang et al as modified by Okada et al does not expressly teach a crystallized zone that further comprises at least one selected from the group consisting of Fe3O4, Fe3PO7, Fe3Fe4(PO4)6 and C2HLiO4-H2O.
3O4 ([0057]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Wang/Okada lithium iron phosphate to include a crystallized zone that further comprises Fe3O4 in order to utilize a less costly Fe precursor that make it possible to design new structures not available by other solid-state process ([0057]).

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729        

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729